

114 S3144 IS: Equal Justice Under Law Act of 2016
U.S. Senate
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3144IN THE SENATE OF THE UNITED STATESJuly 7, 2016Mr. Booker introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo enforce the Sixth Amendment right to the assistance of effective counsel at all stages of the
			 adversarial process, to confer jurisdiction upon the district courts of
			 the United States to provide declaratory and injunctive relief against
			 systemic violations of such right, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equal Justice Under Law Act of 2016. 2.Effective assistance of counsel (a)In generalAn indigent individual facing criminal prosecution or juvenile delinquency in a State court shall be entitled to the effective assistance of counsel, as guaranteed by the Sixth and 14th Amendments to the Constitution of the United States, at the expense of the State.
 (b)DelegationIf a State delegates fiscal or administrative authority over the indigent defense function to a political subdivision of the State, the State shall secure effective assistance of counsel for the individual.
 (c)Ineffective assistanceFor purposes of this section, the assistance of counsel is ineffective if the performance of counsel was not reasonable under prevailing professional norms.
			3.Remedy
 (a)Class action authorizedIf a State official or one or more of a political subdivision of the State fails on a systemic basis to guarantee the right to the assistance of effective counsel as guaranteed by the Sixth and Fourteenth Amendments to the Constitution of the United States, an individual aggrieved by a violation of section 2 may commence a civil class action in an appropriate district court of the United States to seek declaratory, injunctive, or other equitable relief.
 (b)Abstention doctrineA court entertaining a petition for relief filed under this Act need not apply the abstention doctrine established in Younger v. Harris (401 U.S. 37).
 (c)Attorney’s feesIn any action or proceeding under this section, the court, in its discretion, may allow the prevailing party, other than a named official of a State or political subdivision of a State, a reasonable attorney’s fee as part of the costs. In awarding an attorney’s fee under this subsection, the court, in its discretion, may include expert fees as part of the attorney’s fee.
 (d)Savings provisionNothing in this section shall restrict any right that any individual has under any other statute or under common law to seek redress for a violation of the right to counsel.
 4.Edward Byrne Memorial Justice Assistance Grant ProgramSection 501(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(b)) is amended by inserting , in consultation with public defenders, before may.
		